Citation Nr: 1202207	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-08 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine (claimed as neck injury).

2.  Entitlement to service connection for degenerative joint disease of the right wrist (claimed as wrist injury).

3.  Entitlement to service connection for an unspecified disability of the fingers.

4.  Entitlement to service connection for a right shoulder disability, to include as secondary to the service-connected disability of degenerative joint disease of the right elbow.

5.  Entitlement to service connection for a right arm disability, to include as secondary to the service-connected disability of degenerative joint disease of the right elbow.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from February 1959 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2009, a statement of the case was issued in February 2010, and a substantive appeal was received in February 2010.

The Veteran testified at a Board hearing in October 2011.  A transcript of this hearing is of record.

The issues of entitlement to service connection for disabilities of the right shoulder, right arm, right wrist, and fingers are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On the record, during his October 2011 Board hearing, the Veteran withdrew his appeal of the issue of entitlement to service connection for degenerative disc disease of the cervical spine (claimed as neck injury).


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the appeal of the issue of entitlement to service connection for degenerative disc disease of the cervical spine (claimed as neck injury).  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal of Claims Withdrawn

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

Regarding the issue of entitlement to service connection for degenerative disc disease of the cervical spine (claimed as neck injury), the Veteran expressly withdrew his appeal of this matter at the outset of the October 2011 Board hearing, as documented in the hearing transcript.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal on that matter, and that issue is dismissed.


ORDER

The claim of entitlement to service connection for degenerative disc disease of the cervical spine (claimed as neck injury) has been properly withdrawn from this appeal by the Veteran.  Thus, this issue is dismissed.


REMAND

Concerning the claims remaining on appeal, the Board notes that no VA examination has been conducted in connection with these issues.  However, the Board finds that a VA examination is warranted.

The Veteran's October 2011 Board hearing testimony clearly described his contention that the same injury which caused his already-service-connected right elbow disability also resulted in current chronic disabilities of the right shoulder, right arm, right wrist, and fingers.  The Veteran contended that the incident resulting in the clearly established injury to the right elbow further involved injury to the arm beyond the elbow itself.  The Veteran further contended that treatment of the in-service injury with a cast resulted in additional disability to the other joints as a consequence of a lengthy immobilization of most or all of his right arm with a cast for an extended period of time.

The Veteran directed attention to photographs, which are associated with the claims-file, which show the Veteran with the cast on his right arm during service.  The Board observes that the photographs do appear to support the Veteran's testimony that the injury and/or the treatment of the injury involved more of the right arm than merely the elbow.  Multiple photographs show the Veteran with an apparently hard cast immobilizing his right arm from well above the elbow down to portions of the right hand around the fingers.  The Veteran has identified details of the photographs which he contends show bruising around his upper arm and around his fingers and hand.

The Board observes that the Veteran's service treatment records contain significant documentation of the Veteran's in-service right elbow dislocation and the subsequent course of medical treatment and follow-up.

The Board notes that recent case law has held that 38 C.F.R. § 3.159(c)(4)(C) establishes a low threshold for satisfying the requirements to trigger the Secretary's duty to assist by providing a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  McLendon states that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

In this case, the Veteran is competent to report that he experiences pain and limitations of his right shoulder, arm, wrist, and fingers; he has testified to this effect, including in his October 2011 Board hearing testimony.  VA medical records also confirm treatment pertinent to the claims.  The evidence also shows that the Veteran experienced an injury during service which involved at least significant trauma to the right elbow with treatment featuring immobilization of much more of the right upper extremity.  The Veteran's Board hearing testimony further indicated that he has experienced symptomatology throughout the pertinent areas of his right upper extremity continuously since the time of his military service.

Thus, the Board finds that there is (1) competent evidence of persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The Board finds that the facts in this case meet the low threshold to trigger the Secretary's duty to assist by providing a medical examination.  Therefore, the Board must remand this matter for such development before proceeding to final appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for an appropriate VA examination to address the nature and etiology of any current disabilities of the right shoulder, right arm, right wrist, and fingers.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be performed.

The examiner should clearly identify all diagnoses of (1) the right shoulder, (2) the right arm, (3) the right wrist, or (4) the fingers.  As to each such current disability identified, the examiner should offer an opinion as to whether that disability is at least as likely as not (a 50% or higher degree of probability) causally related to the Veteran's active duty service.  Any available service treatment records referring to pertinent symptoms, and the Veteran's overall medical history, should be expressly discussed in connection with the medical opinion.  Additionally, the Veteran's own reported recollections regarding pertinent in-service events concerning each disability should be specifically discussed as appropriate.

The examiner is asked to specifically address and discuss the significance, if any, of the service treatment records and the photographs in the claims-file documenting the Veteran's in-service right elbow dislocation and the consequent medical treatment and immobilization of his right upper extremity (which the Veteran contends may have caused chronic disability throughout the right upper extremity).

For any current claimed right upper extremity disability the examiner finds is not linked directly to the Veteran's military service, the examiner should then also offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that each such disability has been otherwise caused or permanently aggravated by the service-connected right elbow disability.  In answering this question, it is essential that the examiner clearly address both: (1) whether each disability has been caused by the service-connected right elbow disability, and (2) whether each disability has been aggravated in severity by the service-connected right elbow disability.

A rationale should be furnished for all opinions.

2.  In the interest of avoiding future remand, the RO/AMC should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports.

3.  Following completion of the above, and any other necessary development, the issues remaining on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


